199 F.3d 1051 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ROBERT W. KUBICK,   Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.WILLIAM D. HERRON, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellant,v.ROBERT W. KUBICK, WILLIAM D. HERRON, Defendants-Appellees.
No. 98-30082, No. 98-30083, No. 98-30097
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
November 1, 1999, Argued and SubmittedDecember 10, 1999, Filed

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE OPINION AT 205 F.3d 1117.